Commercial IT Solutions, s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 16, 2014

                                   No. 04-13-00742-CV

       PASCUAL MADRIGAL P.L.L.C. d/b/a The Law Offices of Pascual Madrigal,
                               Appellant

                                            v.

                        COMMERCIAL IT SOLUTIONS, INC.,
                                  Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 381855
                          Honorable Jason Wolff, Judge Presiding


                                     ORDER
       Appellant's unopposed motion for extension of time to file brief is hereby GRANTED.
Appellant's brief is due on or before February 12, 2014.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court